Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 08/10/2021 has been entered. Claims 1-17, 20, 22-24 are pending in the application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jomy Methipara on 11/05/2021.
The application has been amended as follows: 
Claim 10 (Renumbered Claim 15), line 2 is amended from “a distal end” to “the distal end”
Claim 11 (Renumbered Claim 16), line 2 is amended from “a proximal end” to “the proximal end”
Claim 11 (Renumbered Claim 16), line 3 is amended from “a distal end” to “the distal end”
Claim 20 (Renumbered Claim 20) is amended to recite “, wherein the housing moves from the first position to the second position by traveling away from the medication delivery pen” after the word “delivery” in line 12 
Claim 22 (Renumbered Claim 21), line 14 is amended from “a reservoir septum” to “the reservoir septum”
Reasons for Allowance
Claims 1-17, 20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 1 (Renumbered Claim 1), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman. Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is configured to engage the medication delivery pen (14); a plurality of needles (3.1, 3.2, 3.3) configured to pierce a reservoir septum (18) of the medication delivery pen; a selection ring insert (9) that rotates and identifies which needle of the plurality of needles is to be selected; and a selection ring (7) that applies a force (applies a force when it brings the needle into the center position B) to expose the selected needle (the needle is exposed after being brought into the center position B), wherein when the housing is in a first position (Fig. 4A, the housing 8 is in a first position relative to the medication delivery pen 14), the plurality of needles is not exposed; when the housing is in a second position (Fig. 4B, the housing 8 is in a second position relative to medication delivery pen 14), the selected needle is exposed for medicament delivery.  Hofman is silent regarding when the housing is in the first position, each of the plurality of needles are configured to simultaneously pierce the reservoir septum of the medication delivery pen. The feature cannot be found in or rendered obvious over the prior art in combination with the other claimed features. 
	Regarding Claim 2 (Renumbered Claim 8), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is configured to engage the medication delivery pen (14); a plurality of needles (3.1, 3.2, 3.3) configured to 
	Regarding Claim 6 (Renumbered Claim 11), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is configured to engage the medication delivery pen (14); a plurality of needles (3.1, 3.2, 3.3) configured to pierce a reservoir septum (18) of the medication delivery pen; a selection ring insert (9) that rotates and identifies which needle of the plurality of needles is to be selected; and a selection ring (7) that applies a force (applies a force when it brings the needle into the center position B) to expose the selected needle (the needle is exposed after being brought into the center position B), wherein when the housing is in a first position (Fig. 4A, the housing 8 is in a first position relative to the medication delivery pen 14), the 
	Regarding Claim 9 (Renumbered Claim 14), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is configured to engage the medication delivery pen (14); a plurality of needles (3.1, 3.2, 3.3) configured to pierce a reservoir septum (18) of the medication delivery pen; a selection ring insert (9) that rotates and identifies which needle of the plurality of needles is to be selected; and a selection ring (7) that applies a force (applies a force when it brings the needle into the center position B) to expose the selected needle (the needle is exposed after being brought into the center position B), wherein when the housing is in a first position (Fig. 4A, the housing 8 is in a first position relative to the medication delivery pen 14), the plurality of needles is not exposed; when the housing is in a second position (Fig. 4B, the housing 8 is in a second position relative to medication delivery pen 14), the selected needle is exposed for medicament delivery. Hofman is silent regarding when the housing is in the first position, a proximal end of each of the plurality of needles penetrates the reservoir septum of the medication delivery pen, and a distal end of each of the plurality of needles is disposed in the septum of the needle assembly (Hofman teaches proximal end of only one needle penetrates the reservoir septum when the housing is in the 
	Regarding Claim 12 (Renumbered Claim 17), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is configured to engage the medication delivery pen (14); a plurality of needles (3.1, 3.2, 3.3) configured to pierce a reservoir septum (18) of the medication delivery pen; a selection ring insert (9) that rotates and identifies which needle of the plurality of needles is to be selected; and a selection ring (7) that applies a force (applies a force when it brings the needle into the center position B) to expose the selected needle (the needle is exposed after being brought into the center position B), wherein when the housing is in a first position (Fig. 4A, the housing 8 is in a first position relative to the medication delivery pen 14), the plurality of needles is not exposed; when the housing is in a second position (Fig. 4B, the housing 8 is in a second position relative to medication delivery pen 14), the selected needle is exposed for medicament delivery.  Hofman is silent regarding the housing moves from the first position to the second position by traveling away from the medication delivery pen (Hofman teaches the housing moves toward the medication delivery pen).  US Patent App Pub. 2012/0041373 to Bruehwiler teaches an attachable needle assembly with a housing (Figs. 14-16, element 104), wherein the housing moves from a first position to a second position by traveling away from the medication delivery pen, but it would not be obvious to modify Hofman in view of Bruehwiler because the modification would prevent the assembly from operating as intended. Therefore, the feature cannot be found or rendered obvious over the prior art in combination with the other claimed features.
	Regarding Claim 15 (Renumbered Claim 18), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is 
	Regarding Claim 16 (Renumbered Claim 19), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is configured to engage the medication delivery pen (14); a plurality of needles (3.1, 3.2, 3.3) configured to pierce a reservoir septum (18) of the medication delivery pen; a selection ring insert (9) that rotates and identifies which needle of the plurality of needles is to be selected; and a selection ring (7) that applies a force (applies a force when it brings the needle into the center position B) to expose the selected needle (the needle is exposed after being brought into the center position B), wherein when the housing is in a 
	Regarding Claim 20 (Renumbered Claim 20), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches a method of operating an attachable needle assembly on a medication delivery pen, the method comprising: connecting the medication delivery pen to a housing (Fig. 4A, element 17) of the attachable needle assembly;  piercing a reservoir septum (18) of the medication delivery pen with a plurality of needles (3.1); rotating a selection ring insert (9) to identify which needle of the plurality of needles is to be selected; applying a force, by a selection ring (7; applies a force when it brings the needle into the center position B) to expose the selected needle (the needle is exposed after being brought into the center position B), wherein when the housing is in a first position (Fig. 4A, the housing 17 is in a first position relative to the cap 8 of the assembly), the plurality of needles is not exposed; when the housing is in a second position (Fig. 4B, the housing 17 is in a second position relative to cap 8 of the assembly), the selected needle is exposed for medicament delivery. Hofman is silent regarding wherein the housing moves from the first position to the second position by traveling away from the medication delivery pen (Hofman teaches the housing moving with the medication delivery pen; or not moving in relation to the medication delivery pen).  US Patent App Pub. 2012/0041373 to Bruehwiler teaches an attachable needle assembly with a housing (Figs. 14-16, 
	Regarding Claim 22 (Renumbered Claim 21), the closest prior art is US Patent App. Pub. 2014/0339113 to Hofman.  Hofman teaches an attachable needle assembly for use on a medication delivery pen, the needle assembly comprising: a housing (Fig. 4A, element 8) enclosing: a hub (17) that is configured to engage the medication delivery pen (14); a plurality of needles (3.1, 3.2, 3.3) configured to pierce a reservoir septum (18) of the medication delivery pen; a selection ring insert (9) that rotates and identifies which needle of the plurality of needles is to be selected; and a selection ring (7) that applies a force (applies a force when it brings the needle into the center position B) to expose the selected needle (the needle is exposed after being brought into the center position B), wherein when the housing is in a first position (Fig. 4A, the housing 8 is in a first position relative to the medication delivery pen 14), the plurality of needles is not exposed; when the housing is in a second position (Fig. 4B, the housing 8 is in a second position relative to medication delivery pen 14), the selected needle is exposed for medicament delivery. Hofman is silent regarding when the housing is in the second position, each of the plurality of needles are configured to simultaneously pierce a reservoir septum of the medication delivery pen.   Therefore the feature cannot be found or rendered obvious over the prior art in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783